Durham, C.J.
— Eduardo Sanchez worked as a farm laborer and was laid off for approximately the same few months each year. He challenges a Court of Appeals’ decision affirming his employment classification as "exclu*796sively seasonal in nature” for purposes of workers’ compensation. In some cases, including employment that is "exclusively seasonal in nature,” time-loss benefits are based on average monthly wages earned over a previous 12-month period. In cases where such income averaging does not apply, time-loss benefits are based on monthly wages the worker was receiving at the time of injury. Sanchez argues that his employment is not "exclusively seasonal in nature.” We agree. The Court of Appeals’ decision is reversed and this matter is remanded to the Department of Labor and Industries (Department) for reclassification.
FACTS
Sanchez began working at Double D Hop Ranch (Double D) as a general laborer in 1988. In 1988, he worked from May through October. In 1989, he worked from February to early November. In 1990, he worked from February to November 9, when he was injured at work. Early in the year Sanchez would plant hops, pull and spray weeds, hoe, and dig. In the spring, he would repair twine, train vines on the twine, dig irrigation ditches, and drive a backhoe, loader, and water truck. During the fall harvest, he would pick hops and drive a truck. After the harvest, he would spread fertilizer, replace posts, and check wires and machinery. Historically, there was no work available for Sanchez at Double D from late November through late February of each year.
The Department classified Sanchez’s employment as "exclusively seasonal in nature” and based his time-loss benefits on his average wages over a previous 12-month period pursuant to RCW 51.08.178(2). Sanchez appealed the Department’s order to the Board of Industrial Insurance Appeals (Board), arguing that his employment was not "seasonal” for purposes of RCW 51.08.178(2) and that his time-loss benefits should, therefore, be based on his *797monthly wages at the time of injury pursuant to RCW 51.08.178(1).
The Board reversed the Department and held that Sanchez’s employment was not exclusively seasonal in nature. The Board remanded the claim to the Department with directions to calculate Sanchez’s time-loss benefits based on his monthly wages at the time of injury pursuant to RCW 51.08.178(1). Double D and the Department appealed to Yakima County Superior Court, which reversed the Board. Sanchez appealed to the Court of Appeals, which affirmed.1
ANALYSIS
At issue is whether Sanchez’s employment was "exclusively seasonal in nature” for purposes of RCW 51.08.178, which provides in relevant part:
(1) For the purposes of this title, the monthly wages the worker was receiving from all employment at the time of injury shall be the basis upon which compensation is computed unless otherwise provided specifically in the statute concerned ....
(2) In cases where (a) the worker’s employment is exclusively seasonal in nature or (b) the worker’s current employment or his or her relation to his or her employment is essentially part-time or intermittent, the monthly wage shall be determined by dividing by twelve the total wages earned, including overtime, from all employment in any twelve successive calendar months preceding the injury which fairly represent the claimant’s employment pattern.
*798The primary objective of statutory construction is to carry out the Legislature’s intent.2 The purpose of time-loss compensation is to reflect a worker’s lost earning capacity.3 Therefore, we should construe RCW 51.08.178 in a way that will most likely reflect a worker’s lost earning capacity. Yet, we should remain mindful that the Industrial Insurance Act is remedial in nature and should be liberally construed, with doubts resolved in favor of the worker.4
In its decision below, the Board defined "seasonal” employment as "work which is dependent on a season of a year.”5 In ruling that Sanchez’s employment was not "exclusively seasonal in nature,” the Board reasoned:
. . . Mr. Sanchez worked most, if not all, of three seasons of the year (spring, summer, and fall), and even worked a portion of the winter season. Such a worker as Mr. Sanchez, whose work is such that it transcends the seasons and is clearly not defined by the seasons, cannot have such work classified as "exclusively seasonal in nature. ”[6]
Sanchez urges us to adopt the Board’s definition of "seasonal,” which is limited to the four calendar seasons of the year. He reasons that since his work overlapped some of the boundaries of the calendar seasons, his employment could not have been dependent on a single season.
Sanchez has offered no reason why the Legislature *799would intend that an alternative wage calculation method be applied to persons whose work happened to fall exclusively within the boundaries of one of the four calendar seasons, but not to those whose work overlapped these boundaries yet still fell short of year-round employment. Under the Board’s definition of "seasonal employment,” two fruit pickers working in the summer would be classified differently if one of them happened to work one day past the autumnal equinox. We can discern no reason the Legislature would intend for different wage calculation methods to apply based on such an arbitrary distinction. This court will not construe statutes in a way that leads to unlikely, absurd, or strained results.7
The Department, on the other hand, reads "seasonal” as being dependent on a "season” in the broader sense of the word. It is commonly understood that there is a holiday season, a baseball season, and growing seasons for crops. This broader concept of "season” is consistent with the most applicable dictionary definition of "season,” which is "a period of the year set off or conceived of as set off by a particular and usu[ally] high level of activity in some field (as social, cultural, or business).”8 More importantly, this broader definition furthers the legislative intent to base time-loss benefits on a worker’s lost earning capacity, since the earning capacity of a worker whose employment is for a period of less than a full year is better represented by wage averaging. We hold that "seasonal” employment for purposes of RCW 51.08.178 is employment that is dependent on a period of the year that is characterized by a particular activity.
In order for Sanchez’s employment to have been "exclusively seasonal in nature,” the nature of his employment would have to have been entirely dependent on a period of the year that is characterized by a particular activity. Some of Sanchez’s work, like planting and picking *800hops, was dependent on the hop growing season. However, Sanchez also performed general farm labor, like maintenance and repair work, and Double D concedes that it employs general laborers to perform similar tasks year round. Sanchez’s employment, therefore, cannot be said to have been exclusively seasonal in nature. Thus, although the Board’s definition of "seasonal” is too narrow, the Board correctly determined that Sanchez’s employment was not exclusively seasonal in nature for purposes of RCW 51.08.178(2).
We note, however, that the Board erred in ordering Sanchez’s employment classified under RCW 51.08.178(1). The sole question before the Board was whether Sanchez’s employment was exclusively seasonal in nature for purposes of RCW 51.08.178(2). Yet, the Board not only ruled that Sanchez’s employment was not "exclusively seasonal in nature” for purposes of RCW 51.08.178(2)(a), but also ordered the Department to calculate Sanchez’s monthly wage under RCW 51.08.178(1). Thus, the Board prohibited the Department from considering whether Sanchez’s employment, though not "exclusively seasonal in nature,” should nevertheless be subject to wage averaging under RCW 51.08.178(2)(b). This was error.
 Although Sanchez’s employment is not exclusively seasonal in nature, it is yet unresolved whether his "employment or his . . . relation to his . . . employment is essentially part-time or intermittent” and therefore subject to wage averaging under RCW 51.08.178(2)(b). Because the only issue before the Board was whether the Department erred in classifying Sanchez under RCW 51.08.178(2)(a), the Board should have confined itself to that issue in its remand order.
The Court of Appeals is reversed and the decision of the Board is modified and remanded to the Department for reclassification.9 Pursuant to RCW 51.52.130, Sanchez *801shall recover reasonable attorney fees from the Department.
Dolliver, Guy, Tajlmadge, and Sanders, JJ., concur.

Double D. Hop Ranch v. Sanchez, 82 Wn. App. 390, 918 P.2d 174 (1996).


Rozner v. City of Bellevue, 116 Wn.2d 342, 347, 804 P.2d 24 (1991).


See Kilpatrick v. Department of Labor & Indus., 125 Wn.2d 222, 230, 883 P.2d 1370, 915 P.2d 519 (1994).


Black v. Department of Labor & Indus., 131 Wn.2d 547, 555, 933 P.2d 1025 (1997).


Clerk’s Papers at 142 (Proposed Decision & Order, Bd. of Indus. Ins. Appeals No. 91-6500, at 4 (Nov. 13, 1992)).


Id.


State v. Stannard, 109 Wn.2d 29, 36, 742 P.2d 1244 (1987).


Webster’s Third New International Dictionary 2049 (1986).


See RCW 51.52.115 (court shall remand to Department upon reversal or modification of Board decision).